--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.4    Convertible Promissory Note


THE SECURITY REPRESENTED BY THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR
“BLUE SKY” LAWS OF ANY STATE.  ACCORDINGLY, SUCH NOTE MAY NOT BE TRANSFERRED,
SOLD, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT (i)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (ii) UPON
RECEIPT OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND UNDER
ANY APPLICABLE STATE SECURITIES OR ‘BLUE SKY’ LAWS.  THIS LEGEND SHALL BE
ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS PROMISSORY NOTE.


ECOSMART SURFACE & COATING TECHNOLOGIES, INC.


USD$250,000.00                                                                                                                                                   As
of July 23, 2014
                                      Lake Park, FL


CONVERTIBLE PROMISSORY NOTE


EcoSmart Surface & Coating Technologies, Inc., a Florida corporation with its
principal place of business located at 1313 South Killian Drive, Lake Park, FL
33403 (inclusive of any successors-in-interest, the “Company”), for cash value
received, hereby promises to pay to Phoebe H. Conway (inclusive of any
designated assigns, “Holder”), at 143 Pinnacle Point Drive, Seneca, SC 29672,
(i) on each of November 1, 2014, February 1, 2015, and May 1, 2015, interest,
calculated at the rate of ten percent (10%) per annum (the “Applicable Interest
Rate”) from the date of this convertible promissory note (this “Note”), on the
principal sum of two hundred fifty thousand U.S. dollars (USD$250,000.00) (the
“Principal Face Amount”), such interest payments to be made in equal,
quarter-annual payments of six thousand two hundred fifty dollars (USD$6,250.00)
each, and (ii) unless re-paid in full prior to August 1, 2015 (the “Maturity
Date”), on the Maturity Date, a lump-sum balloon payment of the Principal Face
Amount, together with any then-accrued but unpaid interest on such amount
calculated at the Applicable Interest Rate.


1.  Right of Conversion/Exchange.  At all times prior to repayment of the
obligation reflected by this Note through the Maturity Date, Holder shall have
the right, exercisable at its election upon no less than ten (10) business days
notice to the Company, to convert/exchange the principal and accrued interest
payable under and on this Note pursuant to Section 3(a)(9) of the Securities Act
of 1933, as amended, into/for restricted shares of the common stock, par value
$0.0001 per share, of the Company (the “Company Common Stock”) on the basis of a
value per share of Company Common Stock equal to fifty percent (50%) of the the
closing bid quoted public market trading price for the Company Common Stock on
the date of such notice, provided the Company Common Stock is being publicly
traded and quoted as of such date, or, if not publicly traded, at the pre-market
valuation of the last completed private offering conducted by the company in
excess of one million U.S. dollars ($1,000,000); provided, however, that, in
lieu of any fractional share to which Holder would otherwise be entitled upon
conversion/exchange of this Note, the Company shall pay to the Holder in the
form of cash the amount of the unconverted/unexchanged principal and interest of
this Note that would otherwise be converted/exchanged into such fractional
share.


2.  Default. The occurrence of any of the following shall constitute an “Event
of Default” under this Note:


(a)           Any failure on the part of the Company to remit to Holder any
amounts of principal and/or interest due hereunder as and when due hereunder;


 
 

--------------------------------------------------------------------------------

 
 
(b)           Any failure or unreasonable delay on the part of the Company to
deliver a certificate representing the appropriate number of shares of Company
Common Stock upon any conversion/exchange of an amount otherwise due hereunder
in accordance with Section 1 of this Note;


(c)           Any assignment on the part of the Company for the benefit of
creditors, or filing of a petition in bankruptcy or for reorganization or to
effect a plan or arrangement with creditors;


(d)           Any application on the part of the Company for, or voluntary
permission of, the appointment of a receiver or trustee for any or all Company
property;


(e)           Any action or proceeding described in the foregoing paragraphs (c)
and (d) is commenced against the Company and such action or proceeding is not
vacated within sixty (60) days of its commencement;

 
(f)           Notwithstanding any one or more provisions of the Company’s bylaws
at any time hereunder, any election or other appointment to the board of
directors of the Company that has the effect of either (i) expanding the
membership thereof to more than five (5) seats, and/or (ii) filling any one (1)
or two (2) of the current vacancies thereon with any individual not expressly
approved in writing by Holder within its exclusive discretion; or


(g)           Any dissolution or liquidation of the Company.


3.  Remedies Upon Default.  Upon any Event of Default, Holder may, with or
without further notice, declare the entire remaining principal sum of this Note,
together with all interest accrued thereon, immediately due and payable.


4.  Notices.  Any notice, demand or request relating to any matter set forth
herein shall be made in writing and shall be deemed effective when hand
delivered or when mailed, postage pre-paid by registered or certified mail
return receipt requested, when picked-up by or delivered to a recognized
overnight courier service, either to the Company at its address stated above, or
to Holder at its address stated above, or such other address as either party
shall have notified the other in writing as aforesaid from and after the date
hereof.


5.  Applicable Law.  This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Florida,
without regard to conflict of laws.


6.  Integration; Modification.  This Note constitutes the entirety of the rights
and obligations of each of the Holder and the Company with respect to the
subject matter hereof.  No provision of this Note may be modified except by an
instrument in writing signed by the party against whom the enforcement of any
such modification is or may be sought.


IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf
by its duly authorized officer, all as of the date first above written


 
ECOSMART SURFACE & COATING TECHNOLOGIES, INC.



By:  ________________________________
Steven Malone
Chief Executive Officer                                                      
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------